DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jullien (US 5,384,461 B2) in view of Berdnikov (US 20140061457 A1).
Regarding claim 1, Jullien teaches a method of manufacturing a multipole device (column 2 lines 53-55), the method including the steps of:
(a) forming an intermediate device by assembly a plurality of components including a plurality of precursor multipole electrodes (assembling electrode blanks on a supporting means, column 3 lines 1-3), wherein the plurality of precursor multipole electrodes in the assembled device extend along and are distributed along a central axis (fig. 3) when a first component (blank 1) of the intermediate device includes a first alignment formation (hole in blank for screw 6, seen in profile in fig. 5) and a second component of the intermediate device includes a second alignment formation (hole in spacer 2 for screw 6), the method including positioning the first component of the intermediate device and second component of the intermediate device by using the first and second alignment formations so that the first component of the intermediate device can be detached from and then reattached to the second component of the intermediate device while retaining a predetermined spatial relationship within the intermediate device (i.e. the system can be disassembled and reassembled with the electrodes in approximately the same positions relative to each other, simply by unscrewing the electrodes and then screwing them back in);
(b) Forming a multipole device from the intermediate device by machining the precursor multipole electrodes within the intermediate device to provide a plurality of multipole electrodes having said predetermined spatial relationship (removing material from blanks, col. 3 lines 4-7; machining col. 3 line 18);
Wherein a first component (blank/electrode 1)  of the multipole device that includes a multiple electrode is attached non-permanently to a second component (spacer 2) of the multipole device, the first component of the multipole device including said first alignment formation and the second component of the multipole device including said second alignment formation configured to engage with the first alignment formation so as to facilitate alignment of the first component  of the multipole device when the first component and the second component are attached, thereby allowing the first component to be detached from and then reattached to the second component while retaining the predetermined spatial relationship between the plurality of multipole electrodes (by screwing and unscrewing as argued above).
Julien does not teach that the precursor electrodes each comprises a prism with a trapezoidal cross-section having a rear surface, two oblique surfaces and a front surface which is flat such that the four precursor electrodes form a channel running between them, the channel having a square cross-section.
Berdnikov teaches a quadrupole having electrodes which each comprise a prism with a trapezoidal cross-section having a rear surface, two oblique surfaces and a front surface which is flat such that the four electrodes form a channel running between them, the channel having a square cross-section (fig. 57, 87 and 88).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select the trapezoidal electrode shape taught by Berdnikov for the electrodes (and precursors) taught by Jullien, as Berdnikov teaches that this is an appropriate and simple electrode shape for a multipole ion guide which allows transport of ions without use of an additional radio-frequency voltage (Berdnikov [0161]).
	Regarding claim 2, Jullien teaches that the machining is in the form of wire electrical discharge machining (wire-cutting EDM, col. 3 lines 16-20).
	Regarding claim 4, Jullien teaches that the position of any point on a surface of the second component is substantially the same before and after detachment and reattachment of the of the first component and the second component, relative to a coordinate system which is fixed with respect to the first component (i.e. the first and second components are aligned the same way when screwed and unscrewed due to the alignment of the screw holes).
	Regarding claim 14, Jullien teaches that the quadrupole device is a quadrupole mass filter (col. 1 line 10).
Regarding claim 15, Jullien teaches a multipole device (column 2 lines 53-55), including:
A plurality of components including a plurality of precursor multipole electrodes (electrode blanks on a supporting means, column 3 lines 1-3), the plurality of multiple electrodes having a predetermined spatial relationship;
 Wherein  a first component (blank 1) of the intermediate device that includes a multiple electrode is attached non-permanently to a second component (spacer 2) of the multipole device, the first component including a first alignment component (hole in blank for screw 6, seen in fig. 5) and the second component includes a second alignment component (hole in spacer 2 for screw 6), so as to facilitate alignment of the first component and the second component are attached, thereby allowing the first component to be detached from and then reattached to the second component while retaining the predetermined spatial relationship between the plurality of multipole electrodes (i.e. the system can be disassembled and reassembled with the electrodes in approximately the same positions relative to each other, simply by unscrewing the electrodes and then screwing them back in);
Wherein the first component of the multipole device and the second component of the multipole device are machined components formed by providing an intermediate device comprising an assembly of a plurality of components including a plurality of precursor multipole electrodes including a first component of an intermediate device including said first alignment formations so that the first component of the intermediate device can be detached from and then reattached to the second component of the intermediate device while retaining a predetermined relationship while retaining a predetermined spatial relationship within the intermediate device, and machining the precursor multipole electrodes within the intermediate device to provide a plurality of multipole electrodes having said predetermined spatial relationship (removing material from blanks, col. 3 lines 4-7; machining col. 3 line 18);.
Julien does not teach that the precursor electrodes each comprises a prism with a trapezoidal cross-section having a rear surface, two oblique surfaces and a front surface which is flat such that the four precursor electrodes form a channel running between them, the channel having a square cross-section.
Berdnikov teaches a quadrupole having electrodes which each comprise a prism with a trapezoidal cross-section having a rear surface, two oblique surfaces and a front surface which is flat such that the four electrodes form a channel running between them, the channel having a square cross-section (fig. 57, 87 and 88).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select the trapezoidal electrode shape taught by Berdnikov for the electrodes (and precursors) taught by Jullien, as Berdnikov teaches that this is an appropriate and simple electrode shape for a multipole ion guide which allows transport of ions without use of an additional radio-frequency voltage (Berdnikov [0161]).
Claims 1, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kernan (US 20030178564 A1) in view of Berdnikov.
Regarding claim 1, Kernan teaches a method for manufacturing a multipole device (paragraph 4), the method including the steps of:
(a) forming an intermediate device by assembly a plurality of components (polarity blocks 266 and 268, fig. 28) including a plurality of precursor multipole electrodes (electrode pairs 272-274) wherein the plurality of precursor multipole electrodes in the assembled device extend along and are distributed along a central axis, when a first component (polarity blank 266) of the intermediate device includes a first alignment formation (holes 294A-294B) and a second component (polarity blank 268) of the intermediate device includes a second alignment formation (holes 296A-296B), the method including positioning the first component of the intermediate device and second component of the intermediate device by using the first and second alignment formations so that the first component of the intermediate device can be detached from and then reattached to the second component of the intermediate device while retaining a predetermined spatial relationship within the intermediate device (i.e. by removing the pins the system can be disassembled and then reassembled by replacing the pins with the electrodes in approximately the same positions relative to each other)
(b) Forming a multipole device from the intermediate device by machining the precursor multipole electrodes within the intermediate device to provide a plurality of multipole electrodes having said predetermined spatial relationship (subsequent machining, paragraph 105);
Wherein a first component (266) of the multipole device that includes a multiple electrode is attached non-permanently to a second component (268) of the multipole device, the first component of the multipole device including said first alignment formation and the second component of the multipole device including said second alignment formation configured to engage with the first alignment formation so as to facilitate alignment of the first component  of the multipole device when the first component and the second component are attached, thereby allowing the first component to be detached from and then reattached to the second component while retaining the predetermined spatial relationship between the plurality of multipole electrodes (by attaching and detaching pins as argued above).
Kernan does not teach that the precursor electrodes each comprises a prism with a trapezoidal cross-section having a rear surface, two oblique surfaces and a front surface which is flat such that the four precursor electrodes form a channel running between them, the channel having a square cross-section.
Berdnikov teaches a quadrupole having electrodes which each comprise a prism with a trapezoidal cross-section having a rear surface, two oblique surfaces and a front surface which is flat such that the four electrodes form a channel running between them, the channel having a square cross-section (fig. 57, 87 and 88).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select the trapezoidal electrode shape taught by Berdnikov for the electrodes (and precursors) taught by Kernan, as Berdnikov teaches that this is an appropriate and simple electrode shape for a multipole ion guide which allows transport of ions without use of an additional radio-frequency voltage (Berdnikov [0161]).
Regarding claim 10, Kernan teaches that the first alignment formation (bore hole 294A) is configured to engage indirectly with the second alignment formation (bore hole 296A) via one or more intermediary components (pin 292A), such that both the first alignment formation and the second alignment formation are in contact with the intermediary component.
Regarding claim 13, Kernan teaches that the plurality of components include a main body (block 284A) including two or more integrally formed poles (278A and 278B), and two or more poles (276A and 276B) configured to be situated within the main body.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jullien in view of Berdnikov and in further view of Tong (US 6,617,578 B1).
	Regarding claim 3, Jullien and Berdnikov teach all the limitations of claim 1 as described above.  Jullien and Berdnikov does not teach a method comprising the steps of disassembling the plurality of multipole electrodes, performing at least one processing step on the plurality of multipole electrodes, the at least one processing including one or more of cleaning the plurality of multipole electrodes, polishing surfaces of the plurality of multipole electrodes, and plating the plurality of multipole electrodes, and reassembling the plurality of multipole electrodes to reform the multipole device, in which the plurality of multipole electrodes have the same predetermined spatial relationship.
	Tong teaches a method including disassembling a multipole electrode assembly (ion guide, fig. 3) to clean the electrodes and re-assembling it (column 3 lines 40-41).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to perform the method of Tong including disassembling and cleaning the electrodes on the assembled quadrupole of Jullien, in order to eliminate contaminants which affect the performance of the quadrupole, and to reassemble the multipole device of Jullien with the same spatial relationship in order to perform further mass analysis with the assembled multipole system.
Claims 5-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kernan in view of Berdnikov and in further view of Wright (US 20110240849 A1).
	Regarding claim 5, Kernan and Berdnikov teach all the limitations of claim 1 as described above.  Kernan does not teach that the first alignment formation and the second alignment formation together form at least part of a kinematic alignment formation arranged to constrain the motion of the first component relative to the second component once in each degree of freedom. 
	Wright teaches a multipole assembly having a kinematic alignment formation arranged to constrain the motion of the first component relative to the second component once in each degree of freedom (kinematic coupling, paragraph 43; each orthogonal degree of freedom is constrained, paragraph 41).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kernan by replacing the alignment pin system of Kernan with the kinematic alignment formation of Wright, in order to form a more precise alignment between the polarity blocks of Kernan in order to ensure a desired multipole geometry with a high precision.
	Regarding claim 6, Wright teaches that the first alignment formation is arranged to contact the second alignment formation in only six locations (property of kinematic coupling, paragraph 41), when the first component is attached to the second component.
Regarding claim 7, Kernan and Berdnikov teach all the limitations of claim 1 as described above.  Kernan does not teach that the first alignment formation includes a notch having two flat surfaces.
	Wright teaches a multipole assembly having a kinematic alignment formation comprising a notch having two flat surfaces (v-groove, paragraph 41 line 9).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kernan by replacing the alignment pin system of Kernan with the kinematic alignment formation of Wright as argued above, resulting in the alignment formation of Kernan comprising a v-groove notch.
	Regarding claim 8, Wright teaches that the kinematic assembly may include a spherical structure (paragraph 41 line ) which can be defined as part of a second alignment structure.
	Regarding claim 9, Wright teaches a kinematic alignment assembly comprising notches (v-grooves, paragraph 41 line 9, which can be arbitrarily defined as a first alignment formation) and spherical structures (balls, paragraph 41 line 8, which can be arbitrarily defined as second alignment formation) wherein each of the notches is arranged to engage with a respective one of the spherical structures when two components are attached to each other.  It would have been obvious to one of ordinary skill in the art to provide three notches and three spheres, in order to provide six points of contact for a purely kinematic assembly (paragraph 41).
Regarding claim 11, Kernan and Berdnikov teach all the limitations of claim 10 as described above.  Kernan does not teach that when the first component is attached to the second component, each of the first alignment formation and the second alignment formation contacts the one or more intermediary components in only six locations.
	Wright teaches a multipole assembly having a kinematic alignment formation with a first alignment component (sockets 531, paragraph 31) and a second alignment component (sockets 532) contacting an intermediary formation (ball 530). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kernan by replacing the alignment pin system of Kernan with the kinematic alignment formation of Wright, in order to form a more precise alignment between the polarity blocks of Kernan in order to ensure a desired multipole geometry with a high precision.
	Wright does not teach in this embodiment that the alignment formations contact the intermediary components in only six locations.  However it would be obvious to one of ordinary skill in the art to arrange the components to have six points of contact, as Wright teaches that this is the preferred number of contacts for a kinematic mounting (paragraph 41 lines 5-6).
	Regarding claim 12, Wright teaches that the intermediary components are in the form of spherical structures (balls 530) made of insulating material (e.g. ruby, paragraph 40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881